DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,149,823 to Engerman in view of U.S. Publication No. 2015/0224867 to Nett et al.
Regarding claims 1 and 17, the Engerman patent teaches a method and an apparatus of a vehicle powertrain system comprising an electric motor 104, a planetary gear set 160, a coupling unit 130, and a differential unit 134, wherein the electric motor is drivingly connected to the planetary gear set via a motor shaft 106 extending in an axial direction, and wherein the planetary gear set is operably connectable to the differential unit via the coupling unit, wherein the powertrain system further comprises an idle gear  wheel 122 and a differential drive gear wheel 132 arranged on the differential unit, wherein the coupling unit is arranged for selectively transferring torque to the idle gear wheel, and wherein the idle gear wheel and the differential drive gear wheel are arranged to drivingly interact with each other for transferring torque from the electric motor to the differential unit, via the planetary gear set and the coupling unit.  See Fig. 4.  The apparatus is capable of performing the method as recited in claim 17 since all of the structure is present to do the method.
However, the Engerman patent lacks a teaching the differential unit is configured for being positioned in a lateral centre section of a vehicle in which the vehicle powertrain system is arranged.
The Nett publication teaches a rear differential being positioned in a lateral centre section of a vehicle in which the vehicle powertrain system is arranged.  The differential of Fig. 6 when combined with Fig. 2 would be in the center laterally between the rear wheels as it is aligned with the engine that is in the center laterally.  See paragraph 0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Engerman to have the differential unit is configured for being positioned in a lateral centre section of a vehicle in which the vehicle powertrain system is arranged, as taught by the Nett publication in order to provide the predictable result of a more balanced vehicle left to right for better handling.
Regarding claim 2, the planetary gear set comprises a sun gear 162, a ring gear 168, and two or more planet gears 164 connected to a planet carrier 166, and wherein the coupling unit comprises a coupling shaft 200 and an actuating member 214 arranged on the coupling shaft, wherein the motor shaft is drivingly connected to the sun gear, the coupling shaft is drivingly connected to the planet carrier , and wherein the idle gear wheel is arranged on the coupling shaft.  The idle gear is arranged on the coupling shaft as broadly recited in the claims since when the actuator 214 connects the shaft 200 to the idle gear 122 the gear is then connected and rotates with the coupling shaft 200.  See Figs. 4 and 5 of Engerman.
Regarding claim 3, the actuating member 214 is arranged to selectively connect the idle gear wheel to and disconnect the idle gear wheel from the coupling shaft. See Figs. 4 and 5 of Engerman.
Regarding claim 5, the Engerman patent teaches that the powertrain system further comprises a housing structure (this is interpreted as the housing over motor 104 in Fig. 4 of Engerman), wherein the motor shaft 106 is journaled against the housing structure via a first bearing (this bearing is to the left of part 108 in Fig. 4), and wherein the ring gear is non-rotatably attached to the housing structure. See column 5, lines 41-63 where it is stated the ring gear is attached to the housing.
Regarding claim 6, the Engerman patent teaches in column 5, lines 41-63 there is a housing.
However, the Engerman patent lacks a specific teaching the differential unit comprises a differential housing, wherein the housing structure is directly attached to the differential housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Engerman to have the differential unit comprises a differential housing, wherein the housing structure is directly attached to the differential housing, since it is known in the art that differentials have housings around them to prevent debris from getting into the gears and it is known to have housings around planetary gears and gear trains to prevent debris from getting into the gears, so attaching the two housings would provide the predictable result of a more compact structure for increased strength and durability to increase the service life of the parts to prevent debris from getting into the moving parts. 
Regarding claim 8, wherein in a drive mode the coupling unit is arranged to be drivingly connected to the idle gear wheel, wherein the idle gear wheel is prevented from rotating in relation to the coupling shaft, wherein in the drive mode the powertrain system is configured to transfer torque from the electric motor to the differential unit via the motor shaft, the sun gear, the two or more planet gears, the planet carrier, the coupling shaft, the actuating member, the idle gear wheel, and the differential drive gear wheel.  See Fig. 4 of Engerman when the sleeve 214 is engaged.
Regarding claim 9, wherein in an idle mode the coupling unit is arranged to be disconnected from the idle gear wheel, wherein the idle gear wheel is allowed to rotate in relation to the coupling shaft, and wherein in the idle mode the powertrain system is configured to prevent torque transfer from the electric motor to the differential unit. Fig. 4 of Engerman when the sleeve 214 is disengaged.
Regarding claim 10, wherein the differential unit comprises a first differential output shaft 16 and a second differential output shaft 18, wherein the first differential output shaft and the second differential output shaft are extending in the axial direction laterally on each side from a differential housing. See Fig. 1 of Engerman.
Regarding claim 13, the Engerman patent teaches that there can be an inverter in the power train.  See column 4, lines 1-20.
However, the Engerman patent lacks a specific teaching that the electric motor and the inverter unit are laterally arranged on each side of the planetary gear set and differential unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Engerman patent to the electric motor and the inverter unit are laterally arranged on each side of the planetary gear set and differential unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, the powertrain system is a single planetary gear set system.  See Fig. 4 of Engerman.
Regarding claim 15, wherein the axial direction of the powertrain system is essentially perpendicular to a longitudinal vehicle direction, and wherein the powertrain system is arranged in connection to the vehicle for positioning the differential unit in a lateral centre section of the vehicle.  See Figs. 2 and 6 of Nett.
Regarding claim 16, wherein the vehicle powertrain system is arranged in a front part or a rear part of the vehicle; or wherein the vehicle comprises a first vehicle powertrain system arranged in a front part of the vehicle and a second vehicle powertrain system arranged in a rear part of the vehicle.  See Fig. 2 of Nett that shows a hybrid system with a front engine and a rear motor.
Allowable Subject Matter
Claims 4, 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0383373 to Engerman teaches an electric differential.
U.S. Publication No. 2018/0326846 to Soto Velasco teaches a differential in the center of a vehicle laterally.
U.S. Publication No. 2014/0358340 to Radev teaches a differential for a hybrid in a vehicle.
U.S. Publication No. 2002/0019284 to Aikawa et al. teaches an idle gear that can be connected and disconnected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655